Motion to amend remittitur to conform with the mandate of the Supreme Court of the United States granted to the following extent: Return of remittitur requested and, when returned, it will be amended to provide as follows: Order of the Appellate Division reversed and matter remitted to the Appellate Division for further proceedings in conformity with the opinion of the Supreme Court of the United States. Motion otherwise denied. [See 11 N Y 2d 866, 931; Willner v. Committee on Character and Fitness, 373 U. S. 96.]